900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner-Appellee,v.John W. DZUGAS, Respondent-Appellant.
No. 89-7179.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 12, 1990.Decided:  April 5, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (89-176-HC-BR)
George Alan DuBois, Jr., Assistant Federal Public Defender, Raleigh, N.C.  (Argued), for appellant;  William E. Martin, Federal Public Defender, Raleigh, N.C., on brief.
Eileen Coffey, Assistant United States Attorney, Raleigh, N.C.  (argued), for appellee;  Margaret Person Currin, United States Attorney;  R.A. Renfer, Jr., Assistant United States Attorney, Chief, Civil Section;  Stephen A. West, Assistant United States Attorney, Raleigh, N.C., on brief.
E.D.N.C.
AFFIRMED.
Before K.K. HALL and SPROUSE, Circuit Judges, and RICHARD B. KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
John Wilbur Dzugas, an individual who suffers from mental illness and is presently incarcerated at the Federal Correctional Institute at Butner, North Carolina, brought an action in the United States District Court pursuant to 18 U.S.C. Sec. 4246 to determine his present mental condition and to discontinue his incarceration.  He alleges he poses no substantial risk of danger to society.  He appeals the adverse decision of the district court finding that he does pose a danger to society and rendering a decision to continue incarceration.  Finding no error, we affirm.


2
Dzugas was charged with threatening to inflict bodily harm on the President of the United States.  He was arrested by the Secret Service at the White House.  He was thereafter committed to the Mental Health Division of the Federal Correctional Institution at Butner for psychiatric evaluation.  He was found not competent to stand trial or criminally responsible for his actions which were precipitated by his mental illness.


3
Following a hearing, the criminal charges were dismissed.  Thereupon the officials at Butner moved the court to stay Dzugas's release pursuant to 18 U.S.C. Sec. 4246 on the ground Dzugas was suffering from a mental disease or defect and that his release would pose a substantial risk or danger to others.  At a hearing on the motion, the court found Dzugas poses a threat of danger to himself and other individuals and ordered him committed to the custody of the Attorney General for hospitalization in a mental health facility and for the director of the facility to file annual reports with the court on the status of Dzugas's mental health.


4
The findings being supported by sufficient evidence, we affirm on the opinion of the district court.  United States v. Dzugas, No. 89-176-HC-BR (E.D.N.C. June 9, 1989).


5
AFFIRMED.